NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JOSE MENDEZ–DELGADO, Appellant.

                             No. 1 CA-CR 15-0408
                               FILED 5-10-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-154544-001
                The Honorable Alfred M. Fenzel, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry Reid
Counsel for Appellant
                     STATE v. MENDEZ–DELGADO
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Maurice Portley and Judge Patricia K. Norris joined.


T H O M P S O N, Presiding Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Jose Mendez-Delgado (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2            On border patrol in November 2014, agent D.W. detected
three people crossing the desert while using a heat signature camera.
Agent D.W. called for backup. Agent A.B. arrived at the scene and found
three backpacks in close proximity of two individuals hiding. Roughly
thirty minutes after apprehending the first two, agent S.T. found defendant
a mile and a half away hiding behind a bush. Defendant was wearing
booties to obscure his footprints, had rug burns consistent with wearing a
makeshift backpack, and stated two other people were with him. The three
backpacks contained a total of nearly 128 pounds of marijuana packaged
for sale.

¶3            The state charged defendant with one count of sale or
transportation of marijuana, a class 2 felony. The jury found defendant
knowingly transported marijuana for sale and the marijuana weighed more
than two pounds. The court found defendant had a prior felony conviction.
The court sentenced defendant to the presumptive term of 9.25 years
imprisonment. Defendant received credit for 193 days presentence
incarceration.

¶4             We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s


                                     2
                     STATE v. MENDEZ–DELGADO
                         Decision of the Court

counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.

¶5            We affirm the conviction and sentence.




                                 :ama




                                        3